UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-137359 HAMPDEN BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 20-5714154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19 HARRISON AVE. SPRINGFIELD, MASSACHUSETTS (Zip Code) (Address of principal executive offices) (413)736-1812 (Registrant’s telephone number, including area code) Securities registered pursuant to section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($0.01 par value per share) The NASDAQ Global Market Securities registered pursuant to section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Noþ. Indicate by check mark whether the registrant is not required to file reports pursuant to section13 or Section15(d) of the Act.YesoNoþ. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo. Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act).YesoNoþ. Based upon the closing price of the registrant’s common stock as of December 31, 2010, the aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $62,612,247. The number of shares of Common Stock outstanding as of September 2, 2011 was 6,764,275. 1 Documents Incorporated By Reference: The following documents (or parts thereof) are incorporated by reference into the following parts of this Form 10-K: Certain information required in Part III of this Annual Report on Form 10-K is incorporated from the Registrant’s Proxy Statement for the Annual Meeting of Shareholders to be held on November 1, 2011. 2 HAMPDEN BANCORP, INC. AND SUBSIDIARIES ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2011 TABLE OF CONTENTS Page No. PartI Item1. Business 4 Item1A. Risk Factors 33 Item1B. Unresolved Staff Comments 37 Item2. Properties 38 Item3. Legal Proceedings 38 Item4. (Removed and Reserved) 38 PartII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 39 Item6. Selected Financial Data 42 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Item7A. Quantitative and Qualitative Disclosures about Market Risk 57 Item8. Financial Statements and Supplementary Data 57 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 57 Item9A. Controls and Procedures 57 Item9B. Other Information 58 PartIII Item10. Directors, Executive Officers and Corporate Governance 59 Item11. Executive Compensation 59 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Item13. Certain Relationships and Related Transactions, and Director Independence 60 Item14. Principal Accounting Fees and Services 60 PartIV Item15. Exhibits, Financial Statement Schedules 60 Signatures 62 3 PartI Item1. Business General Hampden Bancorp, Inc., a Delaware corporation, was formed by Hampden Bank to become the stock holding company for Hampden Bank upon completion of Hampden Bancorp, MHC’s conversion from a mutual bank holding company to a stock bank holding company. Hampden Bancorp, Inc. and Hampden Bank completed the conversion of the holding company structure of Hampden Bank and the related stock offering on January 16, 2007 with the issuance of 7,949,879 shares (including 378,566 shares issued to the Hampden Bank Charitable Foundation) raising net proceeds of $73.4 million. The information set forth in this Annual Report on Form 10-K for Hampden Bancorp, Inc. and its subsidiaries (the “Company”), Hampden Bank (the “Bank), and Hampden LS, Inc., including the consolidated financial statements and related financial data, relates primarily to Hampden Bank. Hampden Bancorp, Inc. contributed funds to Hampden LS, Inc. to enable it to make a 15-year loan to the employee stock ownership plan to allow it to purchase shares of the Company common stock as part of the completion of the initial public offering.Hampden Bank has two wholly-owned subsidiaries, Hampden Investment Corporation, which engages in buying, selling, holding and otherwise dealing in securities, and Hampden Insurance Agency, which ceased selling insurance products in November of 2000 and remains inactive.All significant intercompany accounts and transactions have been eliminated in consolidation. During any period prior to January 16, 2007, the Company was newly organized and owned no assets. Therefore, the financial information for any period prior to January 16, 2007 presented in this Annual Report on Form 10-K is that of Hampden Bancorp, MHC and its subsidiary. Hampden Bank, the longest standing bank headquartered in Springfield, Massachusetts, is a full-service, community-oriented financial institution offering products and services to individuals, families, and businesses through ten offices located in Hampden County in Massachusetts. Hampden Bank was originally organized as a Massachusetts state-chartered mutual savings bank dating back to 1852. Hampden Bank’s deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”) as well as by the Depositors Insurance Fund of Massachusetts, (“DIF”). Hampden Bank is a member of the Federal Home Loan Bank of Boston (“FHLB”) and is regulated by the FDIC and the Massachusetts Division of Banks. Hampden Bank’s business consists primarily of making loans to its customers, including residential mortgages, commercial real estate loans, commercial loans and consumer loans, and investing in a variety of investment and mortgage-backed securities. Hampden Bank funds these lending and investment activities with deposits from the general public, funds generated from operations and select borrowings. Hampden Bank also provides access to insurance and investment products through its Financial Services Division, Hampden Financial. Available Information The Company’s website is https://www.hampdenbank.com. The Company makes available free of charge through its website, its annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports filed or furnished pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission (the “SEC”). The information contained on our website is not incorporated by reference into, and does not form any part of, this Annual Report on Form 10-K. We have included our website address as a factual reference and do not intend it to be an active link to our website. Market Area Hampden Bank offers financial products and services designed to meet the financial needs of our customers. Our primary deposit-gathering area is concentrated in the Massachusetts cities and towns of Springfield, West Springfield, Longmeadow, Agawam and Wilbraham. We offer Remote Deposit Capture to our customers, which allows us to expand our deposit gathering outside of our normal deposit area. Our lending area is broader than our deposit-gathering area and primarily includes Hampden, Hampshire, Franklin, and Berkshire counties of Massachusetts as well as portions of northern Connecticut. Hampden Bank is headquartered in Springfield, Massachusetts. All of Hampden Bank's offices are located in Hampden County. Springfield is the third largest city in Massachusetts, located in south western Massachusetts, 90 miles west of Boston and 30 miles north of Hartford, Connecticut, connected by major interstate highways. A diversified mix of industry groups operate within Hampden County, including manufacturing, health care, higher education, wholesale/retail trade and service. The major employers in the area include MassMutual Financial Group, Baystate Health System, several area universities and colleges, and Big Y supermarkets. The county in which Hampden Bank currently operates includes a mixture of suburban, rural, and urban markets. According to 2010 census data, Hampden Bank's market area is projected to remain substantially unchanged in population and household growth through 2015. Based on census data from 2010, Hampden County is expected to experience a small decrease in population from 463,651 in 2010 to 463,397 in 2015. This is a projected decrease of 0.05%. The strongest growth is projected in the 55+ age group and $100,000+ household categories. According to census data, from 2010 through 2015, the median household income is projected to increase by 14.7% from $50,841 to $58,298. 4 Competition The Company faces intense competition in attracting deposits and loans. The Company’s most direct competition for deposits has historically come from the several financial institutions and credit unions operating in our market areas and, to a lesser extent, from other financial service companies such as brokerage firms and insurance companies. The Company also faces competition for depositors' funds from money market funds, mutual funds and other corporate and government securities. Banks owned by large super-regional bank holding companies such as Bank of America Corporation, Sovereign Bancorp,Inc., Citizens Financial Group and TD Bank. also operate in the Company’s market area. These institutions are significantly larger than the Company, and, therefore, have significantly greater resources. The Company’s competition for loans comes primarily from financial institutions in our market areas, and from other financial service providers such as mortgage companies and mortgage brokers. Competition for loans also comes from a number of non-depository financial service companies entering the mortgage market. These include insurance companies, securities companies and specialty finance companies. The Company expects competition to increase in the future as a result of legislative, regulatory and technological changes and the continuing trend of consolidation in the financial services industry. Technological advances, for example, have lowered the barriers to market entry, allowed banks and other lenders to expand their geographic reach by providing services over the Internet and made it possible for non-depository institutions to offer products and services that traditionally have been provided by banks. Changes in federal law permit affiliation among banks, securities firms and insurance companies, which promotes a competitive environment in the financial services industry. Competition for deposits and the origination of loans could limit the Company’s future growth. Lending Activities General. The Company's gross loan portfolio consisted of an aggregate of $400.6million at June30, 2011, representing 69.9% of total assets at that date. In its lending activities, the Company originates commercial real estate loans, residential real estate loans secured by one-to-four-family residences, residential and commercial construction loans, commercial and industrial loans, home equity lines-of-credit, fixed rate home equity loans and other personal consumer loans. While the Company makes loans throughout Massachusetts, most of its lending activities are concentrated in Hampden and Hampshire counties. Loans originated totaled $88.6million in fiscal 2011 and $118.9million in fiscal 2010. Residential mortgage loans sold into the secondary market, on a servicing-retained basis, totaled $13.9million during fiscal 2011 and $8.5 million in fiscal 2010, and residential mortgage loans sold into the secondary market, on a servicing-released basis, totaled $6.1million during fiscal 2011 and $8.1 million during fiscal 2010.At June 30, 2011, the Company’s largest loan was $9.0 million, and the average balance of the Company’s ten largest loans was $4.5 million. 5 The following table summarizes the composition of the Company's loan portfolio as of the dates indicated: June 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars In Thousands) Mortgage loans on real estate: Residential $ 30.32 % $ 31.49 % $ 31.76 % $ 33.75 % $ 35.21 % Commercial Home Equity Construction Total mortgage loans on real estate Other loans: Commercial Consumer and other Total other loans Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Other items: Net deferred loan costs Allowance for loan losses ) Total loans, net $ Commercial Real Estate Loans.The Company originated $18.8 million and $14.0 million of commercial real estate loans in fiscal 2011 and fiscal 2010, respectively, and had $151.4 million of commercial real estate loans, with an average yield of 5.8%, in its portfolio as of June 30, 2011, representing 37.8% of the total gross loan portfolio on such date. The Company intends to further grow this segment of its loan portfolio, both in absolute terms and as a percentage of its total loan portfolio. Interest rates on commercial real estate loans adjust over periods of three, five, or ten years based primarily on Federal Home Loan Bank rates. In general, rates on commercial real estate loans are priced at a spread over Federal Home Loan Bank advance rates.Commercial real estate loans are generally secured by commercial properties such as industrial properties, hotels, small office buildings, retail facilities, warehouses, multi-family income properties and owner-occupied properties used for business. Generally, commercial real estate loans are approved with a maximum 80% loan to appraised value ratio. In its evaluation of a commercial real estate loan application, the Company considers the net operating income of the property, the borrower’s expertise, credit history, and the profitability and value of the underlying property. For loans secured by rental properties, the Company will also consider the terms of the leases and the quality of the tenant. The Company generally requires that the properties securing these loans have minimum debt service coverage sufficient to support the loan. The Company generally requires the borrowers seeking commercial real estate loans to personally guarantee those loans. Commercial real estate loans generally have larger balances and involve a greater degree of risk than residential mortgage loans. Loan repayment is often dependent on the successful operation and management of the properties, as well as on the collateral value of the commercial real estate securing the loan. Economic events and changes in government regulations could have an adverse impact on the cash flows generated by properties securing the Company’s commercial real estate loans and on the value of such properties. Residential Real Estate Loans.The Company offers fixed-rate and adjustable-rate residential mortgage loans. These loans have original maturities of up to 40 years and generally have maximum loan amounts of up to $1.0 million. In its residential mortgage loan originations, the Company lends up to a maximum loan-to-value ratio of 100% for first-time home buyers and immediately sells all of its 100% loan-to-value ratio loans.For fiscal year 2011, the Company originated 22 loans with a loan-to-value ratio of 95% or greater, of which 91% were sold, and the remaining loans had Private Mortgage Insurance. Hampden Bank has an Asset Liability Committee, which evaluates whether the Company should retain or sell any fixed rate loans that have maturities greater than 15 years. As of June 30, 2011, the residential real estate mortgage loan portfolio totaled $121.5 million, or 30.3% of the total gross loan portfolio on that date, and had an average yield of 5.2%. Of the residential mortgage loans outstanding on that date, $77.1 million were adjustable-rate loans with an average yield of 5.1% and $44.6 million were fixed-rate mortgage loans with an average yield of 5.4%. Residential mortgage loan originations totaled $34.3 million and $33.1 million for fiscal 2011 and 2010, respectively. 6 A licensed appraiser appraises all properties securing residential first mortgage purchase loans and all real estate transactions greater than $250,000. If appropriate, flood insurance is required for all properties securing real estate loans made by the Company. During the origination of fixed rate mortgages, each loan is analyzed to determine if the loan will be sold into the secondary market or held in portfolio. The Company retains servicing for loans sold to Fannie Mae and earns a fee equal to 0.25% of the loan amount outstanding for providing these services.Loans which the Company originates that have a higher risk profile or are outside of our normal underwriting standards are sold to a third party along with the servicing rights. At June 30, 2011, fixed rate monthly payment loans held in the Company’s portfolio totaled $44.6 million, or 36.7% of total residential real estate mortgage loans at that date. The total of loans serviced for third parties as of June 30, 2011 is $53.6 million. The adjustable-rate mortgage loans (“ARM Loans”) offered by the Company make up the largest portion of the residential mortgage loans held in portfolio. At June 30, 2011, ARM Loans totaled $77.1 million, or 63.5% of total residential loans outstanding at that date. The Company originates ARM Loans with a maximum loan-to-value ratio of up to 95% with Private Mortgage Insurance. Generally, any ARM Loan with a loan-to-value ratio greater than 85% requires Private Mortgage Insurance. ARM Loans are offered for terms of up to 30 years with initial interest rates that are fixed for 1, 3, 5, 7 or 10 years. After the initial fixed-rate period, the interest rates on the loans are reset based on the relevant U.S. Treasury Constant Maturity Treasury Index, or CMT Index, plus add-on margins of varying amounts, for periods of 1, 3, and 5 years. Interest rate adjustments on such loans typically range from 2.0% to 3.0% during any adjustment period and 5.0% to 6.0% over the life of the loan. Periodic adjustments in the interest rate charged on ARM Loans help to reduce the Company’s exposure to changes in interest rates. However, ARM Loans generally possess an element of credit risk not inherent in fixed-rate mortgage loans, because borrowers are potentially exposed to increases in debt service requirements over the life of the loan in the event market interest rates rise. Higher payments may increase the risk of default or prepayments. In light of the national housing crisis, rising unemployment, and a weakening economy the Company offered a short term relief program, of generally three to six months, that provided our residential mortgage customers with the ability to overcome temporary financial pressures. The modification program is available to current customers that have a mortgage loan held in portfolio. The modification plan is designed to provide short term relief due to job loss, reduced income, a need to restructure debt, or other events that have caused or will cause a borrower to be unable to keep current with mortgage payments. The plan is offered on a case-by-case basis and only after a review of the borrower’s current financial condition and a determination that such a plan is likely to provide to the borrowers the ability to maintain current monthly payments going forward. Debt to income ratios demonstrating an ability to pay must be achieved for a modification plan to be in place. Under this modification program, the borrower’s future principal payments are accelerated in order to return to the original rate and term of the original contract, and accordingly these loans are not classified as troubled debt restructurings. Home EquityLoans.The Company offers home equity lines-of-credit and home equity term loans. The Company originated $15.5 million and $19.9 million of home equity lines-of-credit and loans during fiscal 2011 and fiscal 2010, respectively, and at June 30, 2011 had $63.0 million of home equity lines-of-credit and loans outstanding, representing 15.7% of the loan portfolio, with an average yield of 4.3% at that date. Approximately 35% of the Company’s home equity lines-of-credit and loans are classified as first in priority liens. Home equity lines-of-credit and loans are secured by first or second mortgages on one-to-four family owner occupied properties, and are made in amounts such that the combined first and second mortgage balances generally do not exceed 90% of the value of the property serving as collateral at time of origination. Under our underwriting standards, loan originations are made in amounts such that balances do not exceed 85% of the value of the property serving as collateral at time of origination. The lines-of-credit are available to be drawn upon for 10 to 20 years, at the end of which time they become term loans amortized over 5 to 10 years. Interest rates on home equity lines normally adjust based on the month-end prime rate published in the Wall Street Journal. The undrawn portion of home equity lines-of-credit totaled $31.9 million at June 30, 2011. Commercial Loans.The Company originates secured and unsecured commercial loans to business customers in its market area for the purpose of financing equipment purchases, working capital, expansion and other general business purposes. The Company originated $8.6 million and $23.8 million in commercial loans during fiscal 2011 and fiscal 2010, respectively, and as of June 30, 2011 had $35.8 million in commercial loans in its portfolio, representing 8.9% of the loan portfolio, with an average yield of 5.0%. The Company’s commercial loans are generally collateralized by equipment, accounts receivable and inventory, and are usually supported by personal guarantees. The Company offers both term and revolving commercial loans. The former have either fixed or adjustable-rates of interest and generally fully amortize over a term of between three and seven years. Revolving loans are written on demand with annual reviews, with floating interest rates that are indexed to the Company’s base rate of interest. 7 When making commercial loans, the Company considers the financial statements of the borrower, the borrower’s payment history with respect to both corporate and personal debt, the debt service capabilities of the borrower, the projected cash flows of the business, the viability of the industry in which the borrower operates and the value of the collateral. The Company has established limits on the amount of commercial loans in any single industry. Because commercial loans often depend on the successful operation or management of the business, repayment of such loans may be affected by adverse changes in the economy. Further, collateral securing such loans may depreciate in value over time, may be difficult to appraise and to liquidate, and may fluctuate in value. Construction Loans.The Company offers residential and commercial construction loans. The majority of non-residential construction loans are written to become permanent financing. The Company originated $8.8 million and $20.4 million of construction loans during fiscal 2011 and fiscal 2010, respectively, and at June 30, 2011 had $5.3 million of construction loans outstanding, representing 1.3% of the loan portfolio. Consumer and Other Loans.The Company originates a variety of consumer and other loans, auto loans and loans secured by passbook savings or certificate accounts. The Company also purchases manufactured home loans from a third party. The Company originated $2.6 million and $7.6 million of consumer and other loans, including purchases of manufactured home loans, during fiscal 2011 and fiscal 2010, respectively, and at June 30, 2011 had $23.7 million of consumer and other loans outstanding. Of the $2.6 million of originations in 2011, $1.2 million consists of manufactured housing loans. Consumer and other loans outstanding represented 5.9% of the loan portfolio at June 30, 2011, with an average yield of 8.7%. Loan Origination.Loan originations come from a variety of sources. The primary source of originations is our salaried and commissioned loan personnel, and to a lesser extent, local mortgage brokers, advertising and referrals from customers. The Company occasionally purchases participation interests in commercial real estate loans and commercial loans from banks located in Massachusetts and Connecticut. The Company underwrites these loans using its own underwriting criteria. The Company makes commitments to loan applicants based on specific terms and conditions.As of June 30, 2011, the Company had commitments to grant loans of $10.2 million, unadvanced funds on home equity lines of credit totaling $31.9 million, unadvanced funds on overdraft lines-of-credit totaling $1.9 million, unadvanced funds on commercial lines-of-credit totaling $23.2 million, unadvanced funds due mortgagors and on construction loans totaling $2.2 million and standby letters of credit totaling $2.6 million. Generally, the Company charges origination fees, or points, and collects fees to cover the costs of appraisals and credit reports. For information regarding the Company’s recognition of loan fees and costs, please refer to Note 1 to the Consolidated Financial Statements of Hampden Bancorp, Inc. and its subsidiaries, beginning on page F-8. 8 The following table sets forth certain information concerning the Company’s portfolio loan originations: For the Years Ended June 30, (In Thousands) Loans at beginning of year $ Originations: Mortage loans on real estate: Residential Commercial Construction Home Equity Total mortgage loans on real estate originations Other loans: Commercial business Consumer and other Total other loan originations Total loans originated Purchase of manufactured home loans Deduct: Principal loan repayments and prepayments Loan sales Charge-offs 39 Total deductions Net increase (decrease) in loans ) Loans at end of year $ Loan Underwriting. The Company believes that credit risk is best approved in a bottom up manner.The officer most directly responsible for credit risk, the Account Manager, typically approves exposures within delegated authority or recommends approval to the next level of authority as necessary.All exposures require at least one signature by an officer with the appropriate authority.No exposure will be approved without the recommendation of the Account Manager.All new commercial loan approval actions must be documented in the individual credit file with a Credit Approval Memorandum, prior to the Bank advancing any funds. The Company’s loan policy has established specific loan approval limits.Loan officers may approve loans up to their individual lending limit, or two loan officers can originate loans up to their combined limit.The loan committee reviews all loan applications and approves relationships greater than the loan officer’s limit.Certain loan relationships require loan committee and/or Board of Investment approval.The members of the Bank’s loan committee include the Bank’s President, Executive Vice President, Chief Financial Officer, two Senior Vice Presidents, the Senior Commercial Credit Analyst and commercial loan originators. Residential mortgage loans are underwritten by the Bank. Residential mortgage loans for less than the corresponding Fannie Mae (FNMA) limit to be held in portfolio require the approval of a residential loan underwriter. Residential mortgage loans greater than the FNMA limit require the approval of a Senior Retail Loan Officer and in some instances, depending on the amount of the loan, the approval of the Board of Investment of the Board of Directors of Hampden Bank (the “Board of Investment”). Consumer loans are underwritten by consumer loan underwriters, including loan officers and branch managers who have approval authorities based on experience for these loans. Unsecured personal loans are generally written for not more than $5,000. 9 The Company generally will not make loans aggregating more than $10.0 million to one borrower (or related entity). Exceptions to this limit require the approval of the Board of Investment prior to loan origination. The Company’s internal lending limit is lower than the Massachusetts legal lending limit, which is 20.0% of a bank’s retained earnings and equity, or $15.0 million for the Company as of June 30, 2011. The Company has established a risk rating system for its commercial real estate and commercial loans. This system evaluates a number of factors useful in indicating the risk of default and risk of loss associated with a loan. These ratings are reviewed by commercial credit analysts who do not have responsibility for loan originations. The Company also uses a third party loan review firm to test and review these ratings, and then report their results to the Audit Committee of the Board of Directors of Hampden Bancorp, Inc (the “Audit Committee”). The Company occasionally participates in loans originated by third parties to supplement our origination efforts. The Company underwrites these loans using its own underwriting criteria. Loan Maturity.The following table summarizes the final maturities of the Company’s loan portfolio at June 30, 2011. This table does not reflect scheduled principal payments, unscheduled prepayments, or the ability of certain loans to reprice prior to maturity dates. Demand loans, and loans having no stated repayment schedule, are reported as being due in one year or less: Residential Mortgage Commercial Mortgage Commercial Construction Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount * Weighted Average Rate (Dollars In Thousands) Due less than one year $
